DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 04 February 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, sub-species 1 in the reply filed on 02/10/2022 and in an interview on 04/26/2022 is acknowledged.  Although the reply on 02/10/2022 was incomplete because a sub-species election was not made, the election was completed by making a sub-species election in an interview on 04/26/2022 with applicant’s representative Kenneth Bassinger.
Although Applicant declared that Claims 8, 9 and 11 read on the elected species A, these claims apply to non-elected species B because Claim 8 recites rotation of the pump substrate which allows a rotary valve function (see paragraph [0056] of applicant’s specification).  Therefore, Claims 8, 9 and 11 are also withdrawn from further consideration as being drawn to a non-elected species.  In all, Claims 4 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention / Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 February 2022.  Claims 1 – 3 will be examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “the axis of rotation of the first plurality of rollers” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --an axis of rotation of the first plurality of rollers-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (Foreign Patent CH 705097 A1).

    PNG
    media_image1.png
    747
    865
    media_image1.png
    Greyscale

Annotated Figure 2 of Brunner
In Re Claim 1, Brunner discloses a surgical cassette (14 and 16 combined; paragraph [0022]; Figures 1 and 2) configured to engage a first plurality of rollers (8) of a first roller head (7), comprising: 
a face (see annotated Figure 2 above) coupled to a first pump substrate (14)(the face is part of housing element 16 which engages / is fixed to substrate 14; just like applicant’s Figure 1b shows how face 105 is part of a housing element that engages substrate 115), the face being at a first angle (90 degrees) with respect to an axis of rotation (see annotated Figure 2 above) of the first roller head (7) and a wall (see annotated portion of 14 in Figure 2 above) of the first pump substrate (14) being at a second angle (0 degrees) with respect to an axis of rotation (see annotated Figure 2 above) of the first plurality of rollers (8), wherein the first angle is different from the second angle (0 degrees is different from 90 degrees); and a first sheet (9) positioned on a surface of the wall, wherein: the first sheet (9) and the wall form first one or more pump segments (5; paragraph [0021]) configured to engage the first plurality of rollers (8) in a position where force applied by each one of the first plurality of rollers (8) on the first one or more pump segments (5) has a direction (see annotated Figure 2 above) that is not parallel to the axis of rotation of the first roller head (7).

In Re Claim 2, Brunner further discloses that the wall is parallel to the axis of rotation of the first roller head (7)(see annotated Figure 2 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner (Foreign Patent CH 705097 A1) in view of Neftel (US Patent 5,655,897 A).
In Re Claim 3, Brunner discloses all the limitations of Claim 1, but it does not disclose an alignment guide which causes the rollers to radially expand.
Nevertheless, Neftel discloses a surgical cassette (40; Figures 5, 6), wherein the first pump substrate (41) comprises an alignment guide (30) that is configured to be inserted into an opening (this is the central space between the rollers 14 through which 30 is inserted – see Column 3, Lines 27 – 29) of the first roller head (50, 14); and insertion of the alignment guide (30) in the opening of the first roller head (50, 14) causes the first plurality of rollers (14) to radially expand and exert force on the first one or more pump segments (11)(Column 4, Lines 56 – 59).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first pump substrate of Brunner to incorporate an alignment guide as taught by Neftel for the purpose of disengaging the rollers from the pump segment when the pump is not in use to prevent plastic deformation of the pump segments (The insertion of the alignment guide engages the rollers with the pump segments).


Pertinent Prior Art
The following prior is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Richardson (PG Pub US 20120020822 A1) discloses a surgical cassette (300, 640; Figure 3A) configured to engage a roller (400) of a roller head.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746